DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Priority
The claim for priority from US Provisional 62/753,800 filed on 31 October 2018 is duly noted.

Specification
The disclosure is objected to because of the following informalities: 
In [00123], line 3: “step 1104” should read –step 1106–.
Appropriate correction is required.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
In claim 1, lines 3, 4, 7, 9, and 12: “one or more processors” is unclear if it relates to “one or more processors” (claim 1, line 2);
In claim 20, lines 3, 6, 8, and 11: “one or more processors” is unclear if it relates to “one or more processors” (claim 20, line 2).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/667,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘447 application is anticipated by the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehta et al. (US Patent 10,523,686 B1 and Mehta hereinafter).
As to claims 1 and 20, Mehta discloses a system and method for stolen credential use prevention on a web service, the system and method having:
obtaining, with one or more processors, a query identifying a user identification (col. 2, line 66-col. 3, line 5, 35-41); 
retrieving, with one or more processors, via an application programming interface, from a database, one or more passwords associated with one or more user identification entries in the database that matches the user identification in response to the obtained query (col. 4, lines 12-17, 22-24); 
determining, with one or more processors, whether the one or more passwords matches a password associated with the user identification (col. 2, lines 50-53; col. 4, lines 12-17);  
blocking, with one or more processors, access to a user account associated with the user identification and the password when the one or more passwords matches the password associated with the user identification (col. 4, lines 60-65); 
notifying, with one or more processors, a user associated with the user account to reset the password when the one or more passwords matches the password associated with the user identification (col. 4, line 66-col. 5, line 3).

As to claim 3, Mehta discloses:
wherein the query identifies a plurality of user identifications so as to retrieve, from the database, passwords associated with the plurality of user identifications (col. 2, line 66- col. 3, lines 5, 44-60, 62-67).

As to claim 8, Mehta discloses:
wherein notifying the user associated with the user account to reset the password comprises: notifying the user associated with the user account that the user account has been blocked and to reset the password when the user attempts to login using the user identification and the password associated with the user identification (col. 4, line 60-col. 5, line 3).


wherein the operations comprise: granting access to the user account when the password has been reset (after reset, not compromised and therefore no security measure taken) (col. 4, line 66-col. 5, line 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and  7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta as applied to claim 1 above, and further in view of Grady et al. (US 2018/0007087 A1 and Grady hereinafter).
As to claim 4, Mehta discloses:
determining whether the one or more of the retrieved one or more passwords match the password associated with the user identification when it is determined that the one or more of the retrieved one or more passwords is the plaintext password (col. 2, lines 50-53; col. 4, lines 12-17).
Mehta fails to specifically disclose:
determining whether one or more of the retrieved one or more passwords is a plaintext password.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mehta, as taught by Grady.

determining whether one or more of the retrieved one or more passwords is a plaintext password (0050, lines 1-11).
Given the teaching of Grady, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehta with the teachings of Grady by determining whether a password is plaintext. Grady recites motivation by disclosing that determining if a password is plaintext in order to determine whether decryption is necessary (0050). It is obvious that the teachings of Grady would have improved the teachings of Mehta by determining whether a password is plaintext so decryption can be determined which provides security.

As to claim 5, Mehta discloses:
determining whether the one or more passwords match the password associated with the user identification when it is determined that the user account associated with the user identification is the active user account (col. 2, lines 50-53; col. 4, lines 12-17).
Mehta fails to specifically disclose:
determining whether the user account associated with the user identification is an active user account.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mehta, as taught by Grady.
Grady discloses:
determining whether the user account associated with the user identification is an active user account (is logged in) (0054, lines 2-10).

	
As to claim 7, Mehta fails to specifically disclose:
notifying the user via another user identification associated with the user that is different from the user identification.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mehta, as taught by Grady.
Grady discloses:
notifying the user via another user identification associated with the user that is different from the user identification (notify admin) (0054, lines 2-14).
Given the teaching of Grady, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehta with the teachings of Grady by notifying the user via another user id. Please refer to the motivation recited above with respect to claim 5 as to why it is obvious to apply the teachings of Grady to the teachings of Mehta.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta as applied to claim 1 above, and further in view of Grady and Shelton (US 2018/0034802 A1).
As to claim 11, Mehta fails to specifically disclose:
before obtaining the query, determining whether one or more of the retrieved one or more passwords is a non-plaintext password; 
cracking the one or more of the retrieved one or more passwords based on a rainbow table when it is determined that the one or more of the retrieved one or more passwords is the non-plaintext password; 
determine whether a result of the password cracking matches the password associated with the user identification.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Mehta, as taught by Grady.
Grady discloses:
before obtaining the query, determining whether one or more of the retrieved one or more passwords is a non-plaintext password (0050, lines 1-11).
 Given the teaching of Grady, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehta with the teachings of Grady by determining whether the password is non-plaintext. Please refer to the motivation recited above with respect to claim 4 as to why it is obvious to apply the teachings of Grady to the teachings of Mehta.

Mehta in view of Grady fails to specifically disclose:
cracking the one or more of the retrieved one or more passwords based on a rainbow table when it is determined that the one or more of the retrieved one or more passwords is the non-plaintext password; 
determine whether a result of the password cracking matches the password associated with the user identification.

Shelton discloses a system and method for cryptographic operations using enhanced knowledge factor credentials, the system and method having:
cracking the one or more of the retrieved one or more passwords based on a rainbow table when it is determined that the one or more of the retrieved one or more passwords is the non-plaintext password (0008, lines 25-31); 
determine whether a result of the password cracking matches the password associated with the user identification (0008, lines 29-33).
Given the teaching of Shelton, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehta in view of Grady with the teachings of Shelton by cracking the password based on a rainbow table and determining a password match. Shelton recites motivation by disclosing that determining a password match from cracking a rainbow table determines if a password has been discovered (0008, lines 25-33). It is obvious that the teachings of Shelton would have improved the teachings of Mehta in view of Grady in order to determine if a password has been discovered using a rainbow table.

As to claim 12, Mehta discloses:
blocking access to the user account associated with the user identification and the password when the result of the password cracking matches the password associated with the user identification (col. 4, lines 60-65); 
notifying the user associated with the user account to reset the password when the result of the password cracking matches the password associated with the user identification (col. 4, line 66-col. 5, line 63).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta as applied to claim 1 above, and further in view of Grady and Miglani et al. (US 2016/0006741 A1 and Miglani hereinafter).
As to claim 13, Mehta fails to specifically disclose:
determining whether the user account is being accessed at a time when it is determined that the one or more passwords matches the password associated with the user identification; 
causing the user account to be automatically logged off after a threshold amount of time when it is determined that the user account is being accessed at the time when it is determined that the one or more passwords matches the password associated with the user identification.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Mehta, as taught by Grady.
Grady discloses:
determining whether the user account is being accessed at a time (logged in) when it is determined that the one or more passwords matches the password associated with the user identification (0054, lines 2-10).
Given the teaching of Grady, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehta with the teachings of Grady by determining whether the user account is being 

Mehta in view of Grady fails to specifically disclose:
causing the user account to be automatically logged off after a threshold amount of time when it is determined that the user account is being accessed at the time when it is determined that the one or more passwords matches the password associated with the user identification.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mehta in view of Grady, as taught by Miglani.
Miglani discloses a system and method for hierarchical security, the system and method having:
causing the user account to be automatically logged off after a threshold amount of time when it is determined that the user account is being accessed at the time when it is determined that the one or more passwords matches the password associated with the user identification (0047, lines 1-16).
Given the teaching of Miglani, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehta in view of Grady with the teachings of Miglani by automatically logging off after a time. Miglani recites motivation by disclosing that after verification a user remains logged in for a period of time without any action of a user before logging out in order to ensure security of the connection (0047). It is obvious that the teachings of Miglani would have improved the teachings of Mehta in view of Grady by logging off a user account automatically after a time period in order to ensure security of the connection.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta as applied to claim 1 above, and further in view of Ashley et al. (US Patent 10,051,001 B1 and Ashley hereinafter).
As to claim 16, Mehta fails to specifically disclose:
generating, via the application programming interface, a search query for retrieving data related to the user identification from the database in response to the obtained query; 
generating a criterion for the search query, the criterion being generated at least based on whether another query identifying the user identification has been previously obtained; 
retrieving, via the application programming interface, from the database, the one or more passwords associated with the one or more user identification entries in the database that matches the user identification based on the search query and the criterion for the search query.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Mehta, as taught by Ashley.
Ashley discloses a system and method for efficient and secure user credential store for credentials enforcement using a firewall, the system and method having:
generating, via the application programming interface, a search query for retrieving data related to the user identification from the database in response to the obtained query (col. 8, lines 5-24); 
generating a criterion for the search query, the criterion being generated at least based on whether another query identifying the user identification has been previously obtained (col. 8, lines 5-24); 
retrieving, via the application programming interface, from the database, the one or more passwords associated with the one or more user identification entries in the database that matches the user identification based on the search query and the criterion for the search query (col. 11, lines 57-64).
Given the teaching of Ashley, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mehta with the teachings of Ashley by retrieving passwords in the database. Ashley recites motivation by disclosing that retrieving associated passwords allows for policy enforcement (col. 8, lines 5-24). It is obvious that the teachings of Ashley would have improved the teachings of Mehta by retrieving associated passwords in order to enforce a policy and increase security.

As to claim 17, Mehta fails to specifically disclose:
retrieving, via the application programming interface, from a subset of the database, the one or more passwords associated with the one or more user identification entries in the subset of the database that matches the user identification when it is determined that the other query identifying the user identification has been previously obtained.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Mehta, as taught by Ashley.
Ashley discloses:
retrieving, via the application programming interface, from a subset of the database, the one or more passwords associated with the one or more user identification entries in the subset of the database that matches the user identification when it is determined that the other query identifying the user identification has been previously obtained (col. 14, lines 39-51).


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agarwal (US 2019/0289017 A1) discloses a system and method for time and location based authentication credentials.
Kutner (US 2020/0213334 A1) discloses a system and method for identifying security risks and fraud attacks using authentication from a network of websites.
Reinhold (US 2018/0367309 A1) discloses a system and method for securely storing and utilizing password validation data.
Wang (US 2018/0173891 A1) discloses a system and method for provision of risk information associated with compromised accounts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431